Bloodworth, J.
1. The charge in this case was clear and fair, and fully covered the issues raised, and a new trial is not required because of the alleged error in the excerpt from the charge, to the effect that the jury were not bound by the opinion of certain witnesses.
2. Questions of diligence and negligence are peculiarly for the jury; and the jury in this case, on conflicting evidence, having determined the issues in favor of the plaintiff, and as this court cannot say that there is no evidence to support the verdict, we will not interfere with it.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.

Anderson & Slate, for plaintiff in error.
F. G. Tindall, Brandon & Bynds, contra.